Exhibit 10.1
(LOGO) [a57151a5715100.gif]
RESIGNATION AGREEMENT AND GENERAL RELEASE
     Jason S. Zielonka, M.D. (the “Employee”) and Questcor Pharmaceuticals, Inc.
(the “Company”) hereby agree to terminate their employment relationship and
resolve all claims Employee may have on the following basis:
     1. Resignation: Employee has resigned voluntarily from employment with the
Company effective Wednesday, September 15, 2010, and the Company has accepted
Employee’s resignation.
     2. Expense Reimbursement: With respect to outstanding business expenses, if
any, Employee agrees that on or before October 31, 2010, he will submit a final
expense reimbursement statement reflecting any outstanding business expenses
incurred through his termination date along with the appropriate receipts and
necessary supporting documentation. The Company will provide reimbursement for
appropriate business expenses pursuant to its current business policies and
practices.
     3. Final Compensation: Other than any such outstanding expenses, Employee
represents and agrees that he has received all compensation owed to him by the
Company through his termination date, including any and all wages, bonuses,
incentives, stock options, commissions, earned but unused vacation, and any
other payments or other compensation of any kind to which he was entitled from
the Company.
     4. Benefits: Any current coverage of Employee and his spouse and dependents
under the Company’s group medical, dental, and vision plans shall terminate on
September 30, 2010, but Employee shall be entitled to exercise whatever rights
Employee has to continue or convert such coverage thereafter at his expense
pursuant to federal and State COBRA laws. Employee shall also be entitled to
exercise any rights Employee has with respect to any account balance in the
Company’s 40lk, profit sharing, or similar plans as provided by the plan
documents and applicable law. Except as so provided, Employee shall not be
eligible for or entitled to any other benefits from the Company after
September 15, 2010.
     5. Voluntary Agreement: Employee represents to the Company that he is
signing this Resignation Agreement and General Release (this “Agreement”) freely
and voluntarily and with a full understanding of and agreement with its terms,
after having had adequate time to review the Agreement and consult with legal
counsel, for the purpose of receiving additional pay and consideration from the
Company beyond that which is owed to him.

(1)



--------------------------------------------------------------------------------



 



     6. Severance Compensation: In reliance on Employee’s promises,
representations, and releases in this Agreement, after this Agreement takes
effect as provided in Section 12 below, , the Company will provide Employee with
base salary continuation at his current rate of Twenty-two thousand five hundred
dollars ($22,500 per month or $11,250 semi-monthly), less legally required
withholdings, payable on regularly scheduled paydays commencing on the first
such payday after the date on which this Agreement takes effect and continuing
for a period of six (6) months thereafter; provided, however, that upon
Employee’s acceptance of other employment for an average of twenty (20) or more
hours per week during this six month period, all further salary continuation
payments shall cease. In the event Employee accepts other employment at any time
during this six month period, Employee shall immediately notify the Company in
writing of such reemployment and return to the Company any severance
compensation applicable to periods after the date of acceptance of such other
employment. For purposes of clarification, any consulting services performed for
the Company shall not count against the twenty (20) hour allowance set forth
above. In addition, if Employee breaches this Agreement, including specifically
as set forth in Paragraph 8, Employee shall be required to immediately return
all severance compensation provided under this Agreement.
     7. Stock Options: Employee acknowledges that all stock option vesting
ceased effective with his termination date and, as of such date, none of
Employee’s stock options had vested. Accordingly, as of Employee’s termination
date, all of his stock options are terminated and cancelled.
     8. Proprietary Information: Employee understands that the Company’s
Proprietary Information and Inventions Agreement and the Company’s Policy
Against Insider Trading which he signed during his employment will remain in
full force and effect as both of these documents contain obligations which
continue after his termination date. Employee agrees to comply with all such
continuing obligations. Employee further agrees that in the future he will not
take any action or make any comments that actually or potentially disparage,
libel, slander, disrupt, damage, impair or otherwise unlawfully interfere with
the Company’s business interests and/or customer relationships, nor will
Employee defame, talk negatively about, harass, retaliate against, or harm of
any of the Company’s personnel or their personal reputations, including any of
its current or former directors, executives, medical science liaisons, or other
employees who worked with or reported to him. Any actions or communications in
violation of this Paragraph will constitute a material breach of this Agreement
requiring the immediate return of all consideration provided under this
Agreement, including all severance paid to Employee and the re-characterization
of Employee’s departure as a termination rather than a voluntary resignation, as
well as all other remedies and damages available at law or in equity. The
Company agrees to use reasonable efforts to ensure that its current directors,
executives, medical science liaisons and other employees in the future do not
libel, slander, disparage or talk negatively about Employee.
     9. General Release of All Claims: In consideration for this Agreement,
Employee hereby waives and releases all claims, known and unknown, that he or
any spouse, dependent, or other person acting on his behalf may have against the
Company, its parent, subsidiaries, and related entities, and each of their
respective past and present officers, directors, shareholders, executives,

(2)



--------------------------------------------------------------------------------



 



managers, supervisors, agents, employees, insurers, successors, and assigns
(collectively, the “the Released Parties”) arising at any time prior to the
effective date of this Agreement, including but not limited to all claims
regarding any aspect of his employment, compensation, benefits, or termination
of his employment with the Company or arising under the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the Fair Labor
Standards Act, the WARN Act, the California Fair Employment and Housing Act,
California Government Code section 12900, et seq., all other state
anti-discrimination statutes, labor laws, and wage and hours laws, the Unruh
Civil Rights Act, California Civil Code section 51, all provisions of the
California Labor Code; the Employee Retirement Income Security Act, 29 U.S.C.
section 1001, et seq., and any other federal, state or local law, regulation or
ordinance or public policy, contract, tort or property law theory, or any other
cause of action whatsoever that arose on or before the date Employee signs this
Agreement. The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. Nothing in this Agreement, however,
shall release or impair any claim or right Employee may have which under
applicable law cannot be released.
     10. Unknown Claims: Employee understands and agrees that this Agreement
shall also release any claims described in Section 9 that are presently unknown
to him. Employee hereby waives the protection of any law that might otherwise
limit his ability to release unknown claims, such as Section 1542 of the
California Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
     11. No Other Proceedings: Employee agrees to withdraw with prejudice all
complaints or charges, if any, he has filed against any of the Released Parties
with any agency or court. Employee agrees that he will not file any lawsuit,
complaint, or charge against any Released Party based on the claims released in
this Resignation Agreement and General Release.
     12. Age Discrimination Claims: For purposes of the Older Workers Benefit
Protection Act, 29 U.S.C. §626(f) and to assure that this Agreement bars any
claims under the federal Age Discrimination In Employment Act, Employee
acknowledges (i) that he has read this Agreement and he understands that it bars
all claims, including those for age discrimination; (ii) that the release of
claims in this Agreement does not apply to claims based on events that occur
after this Agreement takes effect; (iii) that he is receiving consideration that
he is not otherwise entitled to from the Company; (iv) that he has been advised
in writing to consult an attorney and has done so; (v) that he has been allowed
at least twenty-one (21) days in which to decide whether to accept this
Agreement; and (vi) this Agreement does not take effect until seven (7) days
after he has signed it, during which time he may revoke her acceptance by so
notifying the Company and returning all consideration he may have received under
this Agreement

(3)



--------------------------------------------------------------------------------



 



     13. Confidentiality: Unless otherwise required by law, Employee agrees that
he will keep completely confidential and will not disclose any of the terms of
this Agreement, including the consideration provided pursuant to this Agreement,
to any person, except to his immediate family members, attorneys and financial
advisors who must first be informed of and agree to be bound by this
confidentiality provision prior to any disclosure of confidential information to
them.
     14. Return of Company Property: Employee represents that he has returned to
the Company all proprietary or confidential information and property of the
Company, including but not limited to the laptop computer, all keys to the
office, all fobs, credit cards, files, records, access cards, equipment and
other Company owned property, records or information in his possession,
including all copies thereof in whatever form, including any and all electronic
copies.
     15. Arbitration: Any and all disputes connected with, related to or arising
from this Agreement shall be settled by final and binding arbitration in
accordance with the rules of the American Arbitration Association. Any such
arbitration will take place in Alameda County, California. The parties hereby
incorporate into this agreement all of the arbitration provisions of
Section 1283.05 of the California Code of Civil Procedure. Each side will bear
its own attorneys’ fees, and the arbitrator will not have authority to award
attorneys’ fees unless a statutory section at issue in the dispute authorizes
the award of attorneys’ fees to the prevailing party, in which case the
arbitrator has authority to make such award as permitted by the statute in
question. The arbitration shall be instead of any civil litigation; this means
that all parties are waiving any right to a jury trial, and that the
arbitrator’s decision shall be final and binding to the fullest extend permitted
by law and enforceable by any court having jurisdiction thereof. Judgment upon
any award rendered by the arbitrator may be entered in any court having
jurisdiction.
     16. Interpretation: This Agreement shall not be construed against any party
merely because that party drafted or revised the provision in question, and it
shall not be construed as an admission by the Released Parties of any improper,
wrongful, or unlawful actions, or any other wrongdoing against Employee, and the
Released Parties specifically disclaim any liability to or wrongful acts against
Employee.
     17. No Other Promises: Employee acknowledges that the Released Parties have
made no promises to him other than those set forth herein in this Agreement .
Employee further acknowledges and agrees that he is not entitled to receive, and
will not claim, any right, benefit, compensation, or relief other than what is
expressly set forth herein in this Agreement Release. This Agreement may be
modified only by written agreement signed by both parties.
     18. Partial Invalidity: In the event any provision of this Agreement is
void or unenforceable, the remaining provisions shall continue in full force and
effect.
     19. Complete Agreement: This Agreement , along with Company’s Proprietary
Information and Inventions Agreement which is incorporated herein by this
reference, constitute

(4)



--------------------------------------------------------------------------------



 



the entire agreement between the parties regarding the subject matter hereof,
and supersede any and all prior and contemporaneous oral and written agreements,
including, without limitation, Employee’s Offer Letter dated January 29, 2010
and Severance Agreement dated January 29, 2010.

            EMPLOYEE
    Dated: August 24, 2010  /s/ Jason S. Zielonka, M.D.       Jason S. Zielonka,
M.D.           

            QUESTCOR PHARMACEUTICALS, INC.
    Dated: August 24, 2010  /s/ Don M. Bailey       Name:   Don M. Bailey     
Title:   President and Chief Executive Officer     

(5)